DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered. Accordingly, claims 8-13 remain pending, and claims 1 and 11-12 have been amended.
Response to Arguments
Drawing objections
In light of applicant’s amendments to the FIG. 3 filed 02/17/2022, the specific drawing objection to the reference character 4 in FIG. 3 has been withdrawn.
However, regarding the drawing objections to the other figures, including for reference character 3 in FIG. 3, applicant’s remarks filed 02/17/2022 are not persuasive. 
Applicant argues in the fourth paragraph of page 6
“Further, the Office asserted that the various dots/icons shown in FIGS. 6A and 6D lacked description. However, FIG. 6A indicates that the open circles corresponding to non-exposure data points and the closed circles correspond to exposure data points. The Subject Application further describes that "representative Hdp variation values during basal Hdp values (white) and exposure Hdp values (dark) in four patients with diagnosis of hepatocellular carcinoma during systemic treatment." ¶133. Therefore, the Subject Application provides textual labels for the various data points in FIG. 6A and a description ”
 

    PNG
    media_image1.png
    840
    793
    media_image1.png
    Greyscale
In response, the office requests the applicant indicate where in applicant’s original disclosure support is provided for the “open circles” in FIG. 6A as “corresponding to non-exposure data points” and “the closed circles correspond to exposure data points”. Nowhere in applicant’s original disclosure provides support for the above claimed remarks of the applicant. The applicant is directed to FIG. 6D which clearly illustrates open black circles, open gray circles, closed/solid black solid circles, closed/solid gray circles, none of which are disclosed nor disclosed in the applicant’s original disclosure, nor in the applicant’s response as filed above. Applicant indicates [0133] as providing support for FIG. 6A, however, as can be seen below from applicant’s original disclosure the above information provided by the applicant does not refer to any figure, let alone FIG. 6A. 

Applicant argues in the final paragraph of page 6 through the first paragraph of page 7
Still further, the Office asserted that the data in FIG. 6B appeared to differ from the versions of the figures filed on May 28, 2021 and June 27, 2018. Applicant examined the various versions of FIG. 6B that have been submitted and was unable to discern any substantive differences between the versions, much less that they would be depicting different data. For reference, the originally submitted version of FIG. 6B and the version of FIG. 6B submitted on May 28, 2021 are reproduced below. The most recently submitted version appears to be substantively identical, except with improved clarity. If the Office still has issues with FIG. 6B, Applicant respectfully requests that the Office identify which specific issues there are between the versions of the figures” (emphasis added).

In response, applicant is directed to pages 2-3 of the office action mailed 08/18/2021 which provides discussion regarding the objection to FIG. 6B. Nonetheless, applicant is directed to the upper left graph from FIG. 6B reproduced below for illustrative purposes which clearly illustrating different data between the figure filed 06/27/2018 and the figure as filed 02/17/2022. Please note, while the portion of FIG. 6B has been reproduced below, the issues illustrated are not limited to the below illustration. The issues illustrated below are present in all graphs of all figures.

    PNG
    media_image2.png
    345
    939
    media_image2.png
    Greyscale

Further, applicant still has not provided any disclosure regarding the values nor even the units that the values of the graphs are being expressed in. While there are numerical scales along each axis, there are no labels nor graph title, all of which are required in order to overcome the outstanding drawing objections.


Specification objection 
	In light of applicant’s amendments to the specification filed 02/17/2022, the objection to the specification has been withdrawn. However, a new objection to the specification is outlined below.
Rejections under 35 USC 112
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
Applicant argues on in the second from final paragraph on page 9
“Initially, the Subject Application provides ample explicit textual support for the claimed subject matter. For example, 1 13 states that the described system can be used to "diagnose either a type of cancer or any other form of a health condition of a patient," i.e., any type of health condition. Further, 11 14 and 16 describe a system and method "for diagnosing a health condition." Still further, ¶38 explicitly contemplates that the disclosed system is able to diagnose different health conditions and that different health conditions would be associated with different Hdp values. Therefore, at a minimum, the Subject Application provides explicit textual support for the claimed subject matter. 
As described above, the MPEP assets that the disclosure of a genus (i.e., "a health condition") is satisfied when a representative numbers of species (i.e., individual health conditions) have been disclosed. As noted by the Office Action, the Subject Application explicitly discloses a substantial number of individual health conditions that can be diagnosed by the described system, namely, heart failure, hypertension, coronary artery disease, pericardial disease, obstructive lung and pleural disease and renal insufficiency, liver diseases, hepatocellular carcinoma, breast cancer, ovarian cancer, and pancreatic cancer. Although the Office acknowledges that the Subject Application discloses these species, the Office fails to explain why they do not constitute a representative number of species for the claimed genus.
Further, the Subject Application discloses techniques for providing a diagnosis of a health condition that are broadly applicable to any type of health condition. For example, the Subject Application discloses a method by which different types of health conditions could be identified by recording Hdp values exhibited by pre-diagnosed surrogate patients before, during, and/or after exposure to the RF carrier signals and using this data for subsequent diagnosis of other patients. See, e.g., 1 16. As can be seen, the disclosure of the Subject Application is not restricted to any particular type of health condition and, indeed, is broadly applicable to any type of health condition. The Subject Application thus discloses systems and techniques for providing diagnoses for any type of health 
Therefore, Applicant submits that the Subject Application provides ample textual support for the claimed subject matter” 

It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Further, in order to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”). Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include: A) Partial structure; B) Physical and/or chemical properties; C) Functional characteristics; D) Known or disclosed correlation between structure and function; E) Method of making; and F) Combinations of A-E. See also MPEP 2163 and the 2011 Supplementary Guidelines to analysis under 35 USC 112 (Computer-Implemented Functional Claim Limitations). 
Based on a consideration of the above factors, the level of skill and knowledge in the art, and the specification, the instant claims fail to meet the written description requirement for the following reasons.
The instant invention (claim 8) is drawn to a system for establishing hemodynamic parameter marker values for comparison with patient hemodynamic parameter (Hdp) values stored during treatment of a patient, requiring the following steps/functions: the processor being configured to intrabuccally administration of the electromagnetic output signals to the one or more subjects which have a health condition, and to store the representative Hdp variation values in association with the health condition.. However, the Specification does not describe a reduction to practice of the claimed system or a single in silico example demonstrating that applicant was in possession of a processor capable of performing the above tasks in association with patient data for any and all health conditions. The Specification’s only mention of “the health condition” has been made with reference heart failure, hypertension, coronary artery disease, and pericardial disease, as well as obstructive lung and pleural disease and renal insufficiency (see [0003]), liver diseases (see [0083]) hepatocellular carcinoma (see [0083]-[0084], [0126], [0128]-[0129], [0133]-[0134], [0144]-[0146], [0148], [0154]-[0166]), breast cancer (see [0141]-0142], [0154]-[0157], [0159]-[0161], [0164]-[0167]), ovarian cancer (see [0141]), pancreatic cancer (see [0141]-0142]). While the aforementioned health conditions are recognized as health conditions as known in the art, there is no support, explicit nor implicit, for all health conditions. Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention, as it is known in the art that the different health conditions disclosed by the applicant are diagnosed, treated, and monitored in different ways as it is well-known in the art, but the applicant seems to suggested that the disclosed invention as being capable of treating all health conditions in perpetuity in a ubiquitous manner. Accordingly, one of ordinary skill in the art would not have understood the Applicant to have invented a 
	Further, while some of applicant’s amendments have resolved certain portions of the rejection under 112(b), applicant has not provided a response or amended the claim to resolve the existing issues under 112(b) as outlined in the rejection below, specifically, the clarity issues regarding the application of the electromagnetic output signals and the administration of the electromagnetic output signals. See the rejection below.
	Therefore, the claims remain rejected.
Previously identified allowable subject matter
	In light of the updated search and applicant’s amendments to the claims filed 02/17/2022, the previous identification of allowable subject matter of claim 8 outlined in the office action mailed 08/18/2021 has been rendered moot. The claims are presently rejected as being unpatentable over the prior art. See the rejection outlined below.
Drawings
The drawings are objected to because figure legends and labels are not legible and resolution of content depicted in the figures is not discernable in a meaningful way and the specification does not supply adequate detail for interpretation of FIGS. 6A-6D, i.e. the axes do not have proper labeling including units of measure. Information which is also not provided in the specification include lack of descriptions and/or discussion of symbols/graphics used in the figures shown in the drawings should be provided with descriptive text labels, e.g. the filled-in/black circles and white/hollow circles in FIGS. 6A, the gray, black, and hollow dots/icons depicted in FIG. 6D are not discussed in the specification nor is there any indication by descriptive . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both spoon-shaped antenna in [0151] of the specification from the PB Pub for the application and arm cuff on the patient as depicted in FIG. 3.  The drawings are also objected to because “3” in FIG. 3 is described in [0150] as being a spoon-shaped antenna for “intrabuccal administration of AM RF EMF” that was “placed in the patient's not depict the claimed structure as described in [0150].  Further “5” in FIG. 5 is described as being a “digital photoplethysmography” in [0150] which is indicated in FIG. 3 as being the patient’s hidden left wrist without depicting any particular structural device that is required for proper understanding of the applicant’s invention, and “6” described in [0150] as being a “left arm digital pressure cuff” when it is depicted in FIG. 3 as a cuff on the patient’s finger. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
While it is acknowledged the applicant has provided a substitute specification excluding 
The applicant is reminded, that a substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The substitute specification filed 06/27/2018 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the amended specification presents new matter.
The amendment filed 06/27/2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
on page 2 of 7 of the amendments to the specification, the applicant has amended the specification after paragraph 0023 of the application originally filed to insert
[0024]       FIGS. 6A-6D depict various test results related to the processes and techniques as described herein. 
[0025]       FIG. 6B depicts test data related to reactive pulse versus non-reactive pulse for various patients. 
[0026]       FIG. 6C depicts test data related to cancer-specific frequencies. 
[0027]       FIG. 6D depicts test data related to disease-specific and healthy frequencies.”;
applicant requests “deletion of the graphs originally included between [0111] and [0112] of the application is filed”– however – the applicant has not requested deletion of the graphs appearing between [0109]-[0110] on pages 41-42 of the application as filed;
and 
the amendment presented to paragraphs [0115]-[0116], [0118]-[0119] (originally numbered [0111]-[0112], [0114]-[0115] in the application as filed) which all present new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The applicant may overcome the above objection to the specification by both canceling all subject matter outlined above and also by canceling FIGS. 4, 6A-6D.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitations “the one or more subjects have a health condition” and “store the representative Hdp variation values in association with the health condition” in lines 15-17 and 24-25, while support exists for health conditions such as those relating to the cardiac system including: heart failure, hypertension, coronary artery disease, and pericardial disease, as well as obstructive lung and pleural disease and renal insufficiency (see [0003]), liver diseases (see [0083]) hepatocellular carcinoma (see [0083]-[0084], [0126], [0128]-[0129], [0133]-[0134], [0144]-[0146], [0148], [0154]-[0166]), breast cancer (see [0141]-0142], [0154]-[0157], [0159]-[0161], [0164]-[0167]), ovarian cancer (see [0141]), pancreatic cancer (see [0141]-0142]), support does not exist for all health conditions. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 8, the phrase “administer the one or more electromagnetic output signals” in lines 15, renders the claim indefinite since it remains unclear if the step describing “administer” these signals is meant to refer to the earlier recited steps including the processes of “exposing” and/or “apply”.
Claims 9-13 are also rejected due to their dependency on claim 8 in light of the above rejection
Claim 12 recites the limitations "each controllable generator circuit" and "frequency RF carrier signals" in lines 1 and 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the phrase “one or more electromagnetic field amplitude modulated frequencies (SFq)” in lines 1-2, which renders the claim indefinite because it is unclear if the one or more electromagnetic field amplitude modulated frequencies stored in the storage medium recited in claim 13 is the same “electromagnetic output signals” recited as “having amplitude modulated frequencies (SFq)” in claim 8, on which claim 13 is dependent via the chain of dependency through claim 10, or if amplitude modulated frequencies of the one or more electromagnetic field refer to a different amplitude modulated frequencies than that recited in claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US5441528, hereafter “Chang”), in view of Bryenton et al. (US20100004517, hereafter “Bryenton”).
Regarding claim 8, Chang discloses a system (see system 1 in FIG. 1) for establishing hemodynamic parameter marker values for comparison with patient hemodynamic parameter (Hdp) values stored during treatment of a patient (see columns 16-17, lines 32-35 & 21-44 disclose baseline and primary endpoint measurements were acquired and quantified by polysomnography (PGS), which is known in the art to obtain hemodynamic parameter values including, but not limited to, values representing heart rate, RR interval/peak-to-peak, respiratory rate etc.), comprising:
a Hdp monitoring system configured to detect, measure and store a plurality of first values for a plurality of hemodynamic parameters exhibited by one or more subjects during a basal or non-exposure period (column 17, lines 35-43 pretreatment parameters were measured by PSG) and a plurality of second values for the plurality of hemodynamic parameters exhibited by the one or more subjects during or after an exposure period (column 17, lines 44-59 
an electrically-powered frequency generator adapted to be actuated to generate the electromagnetic output signals for exposing or applying the electromagnetic output signals to the one or more subjects during the exposure period (columns 11; 12; 13, lines 58-60; 37-41, 62-65; & 11-41, respectively, external DC voltage is applied to the mission sensor 53 through EXT DC IN line 115, so that external dc power is applied, via line 115 that is connected to the base of transistor 86 in order to turn transistor 86 on, which provides an indication to microprocessor 21 that external dc power is applied); 
a probe coupled to the frequency generator, the probe configured to intrabuccally administer the electromagnetic output signals to the one or more subjects (column 4, lines 23-25 & 34-44 probe 13 is illustrated as a mouthpiece is adapted to apply the electromagnetic energy to the oral mucosa), wherein the one or more subjects have a health condition (column 4, lines 23-33 the patient suffering from central nervous system (CNS) disorders such as, for example, generalized anxiety disorders, panic disorders, sleep disorders including insomnia, psychiatric disorders such as depression, obsessive compulsive disorders, disorders resulting from substance abuse, sociopathy, post-traumatic stress disorders or other disorders of the central nervous system); and 

load the SFq from a library into the frequency generator to cause the probe to administer the electromagnetic output signals to the patient during the exposure period (columns 5-6, lines 25-32 & 59-61, FIGS. 11 a-d the operating program is loaded from the modulation waveform storage device 4/library[indicated as a look up table in FIG. 2] into microprocessor 21 which functions to control controllable electromagnetic energy generator circuit 29 to produce a desired form of modulated low energy electromagnetic emission for application to a patient through probe 13), 
identify representative Hdp variation values for the plurality of hemodynamic parameters in response to exposure to the electromagnetic output signals based on the plurality of first values to the plurality of second values (column 17, lines 45-59 the placebo group, the PSG TST decreases slightly at the conclusion of the study, compared with baseline values (from 337.0±57.2 to 326.0±130.5 TST change of -11.0±122.8, p=0.74) and the pre- and post-patient reported measures of TST were nearly identical in the placebo group (from 269.0±73.6 to 274.3±103.2, TST change of 5±122, p=0.87). In contrast, the PSG measured TST increased in the active group by nearly 90 minutes (from 265.9±67.5 to 355.8±103.5, TST increase of 89.9±93.9, p=0.002)), and 
store the data from the patient with the health condition (column 3, lines 33-46 
While Chang employs measurements by PSG which provide a collective value of total sleep time (TST) and performs statistical analysis via Student's t-test which compared the difference in the change scores (post-pre) between the treatment groups, and where appropriate, analyses were adjusted for baseline values using linear regression (columns 17-18, lines 44-67 & 1-2), and measurements made using PSG being recognized in the art and long established in the art to be comprised of a variety of hemodynamic parameter meters (see Näsi et al. “Spontaneous Hemodynamic Oscillations during Human Sleep and Sleep Stage Transitions Characterized with Near-Infrared Spectroscopy”), Chang does not expressly disclose the stored data being the representative Hdp variation values in association with the health condition.
However, in the same field of endeavor of the non-invasive analysis of physiological attributes, Bryenton teaches stored data being the representative Hdp variation values in association with the health condition ([0016], [0018], [0054], [0072] calibration data is obtained which reflects the effect of changes in a physiological parameter on signals measured from at least two disparate physical properties by creating a look-up table using the measurements of the at least two disparate properties for predicting the effects of changes on the physiological parameter using a mathematical model of animal physiology. Processor subsystem 24 includes a 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Chang with storing the representative Hdp variation values in association with the health condition as taught by Bryenton in order to provide a look-up table containing calibration data representing different values of the signals for different values of the physiological parameter in question to be used to measure and analyze numerous aspects of a patient's physiology, such as cardiac output, blood pressure including that of determining the effect of changes in a specific the logical parameter or multiple disparate physiological parameters ([0015], [0026], [0054] of Bryenton).
Regarding claim 9, modified Chang, in view of Bryenton, substantially discloses all the limitations of the claimed invention, specifically modified Chang discloses wherein the plurality of hemodynamic parameters include one* or more of heart rate and blood pressure (see the above referenced portions of Chang providing measurements made using PSG being recognized in the art and long established in the art to be comprised of a variety of hemodynamic parameter meters and see Näsi et al.),, and specifically Bryenton discloses wherein the plurality of hemodynamic parameters include one or more of RR interval ([0068] statistics on the timing and interval of the R-peaks are analyzed), heart rate ([0069], [abstract] heart rate is calculated from the time between R-peaks and was averaged over a 5 second moving window), blood pressure 
*limitation has been interpreted in the alternative, requiring the plurality of hemodynamic parameters includes RR interval; or requiring the plurality of hemodynamic parameters includes heart rate; or requiring the plurality of hemodynamic parameters includes systolic blood pressure; or requiring the plurality of hemodynamic parameters includes diastolic blood pressure; or requiring the plurality of hemodynamic parameters includes median blood pressure; or requiring the plurality of hemodynamic parameters includes pulse pressure; or requiring the plurality of hemodynamic parameters includes stroke volume; or requiring the plurality of hemodynamic parameters includes cardiac output; or requiring the plurality of hemodynamic parameters includes total peripheral resistance.
Regarding claim 10, modified Chang, in view of Bryenton, substantially discloses all the limitations of the claimed invention, specifically modified Chang discloses wherein the frequency generator comprises a programmable generator ([claim 1], columns 4, 6, 8, lines 45-53, 11-39, & 61-65 the modulation control information used by microprocessor 21 to control the operation of controllable generator circuit 29 is accomplished via a variable gain amplifier that is controlled by microprocessor 21 in order to vary the magnitude of the modulation signal on line 37, thus permitting programmable control of the level of power applied by modulating the frequency by controlling how fast the waveform is retrieved from the modulation storage device 43, which is a type 28C16 Electrical Erasable Programmable Read Only Memory (EEPROM) programmed with the desired wave form table such that the application system 11 includes interface 16 having 
Regarding claim 11, modified Chang, in view of Bryenton, substantially discloses all the limitations of the claimed invention, specifically modified Chang discloses wherein the programmable generator comprises one or more controllable generator circuits (columns 8-9, lines 66-67 & 1- 10 the carrier frequency produced by carrier oscillator 32 is variable and controllable by microprocessor 21 by use of control information stored on application storage device 52), wherein each of the one or more controllable generator circuits is configured to generate one or more RF carrier signals (columns 8-9, lines 66-67 & 1-9 carrier oscillator 32 is constructed around carrier oscillator crystal 59. In one embodiment, carrier oscillator 32 produces a Radio Frequency (RF) carrier frequency of 27 MHz. Other embodiments of the invention contemplate RF carrier frequencies of 48 MHz, 450 MHz or 900 MH).
Regarding claim 12, modified Chang, in view of Bryenton, substantially discloses all the limitations of the claimed invention, specifically modified Chang discloses wherein each of the one or more controllable generator circuits comprises an amplitude modulation (AM) frequency control signal generator configured to control amplitude modulated variations of the one or more (column 5, lines 33-43 the controllable generator circuit 29 also includes an AM modulator and power generator 34 which operates to amplitude modulate a carrier signal produced by carrier oscillator 32 on carrier signal line 36, with a modulation signal produced by modulation signal generator circuit 31 on modulation signal line 37).
Regarding claim 13, modified Chang, in view of Bryenton, substantially discloses all the 
a storage medium adapted to store one or more electromagnetic field amplitude modulated frequencies (SFq) (column 6, lines 3-7 & 11-14 each modulation signal waveform is stored using 256 bytes of memory storage in the modulation signal storage device 43), 
wherein the processing system is further configured to retrieve one or more SFq from the storage medium (columns 5-6, lines 58-62 & 19-34 the desired modulation signal/SFq is retrieved from modulation signal storage device 43 and applied to modulation signal bus 44 in digital form) based on detected patient data and actuate the programmable generator to generate RF carrier signals based on the one or more SFq ([claim 12], columns 3 & 7, lines 33-46; 34-38 & 49-63, respectively, a power reflectance detector 54 provides monitoring of the patient during the application of electromagnetic energy by detecting an amount of power applied to a patient and compares that amount to an amount of power emitted by the system, the power reflectance detector also detects a number of treatments applied to particular patient, the time elapsed for each treatment, and actual time of day of each treatment is recorded and stored in the application storage device for later retrieval and analysis. This information is then used to assess the treatment effect for the patient and can be used to detect and control the level of the applied power and can be recorded on the application storage device 52 for information related to the actual treatments being applied, the findings provided by the PSG indicate the effective low-energy admission therapy LEET therapy from the one or more modulation frequencies sequence to form the modulation signal), and specifically, Bryenton discloses the plurality of first values for each of the plurality of hemodynamic parameters ([0054], [0072]-[0073] a memory 29 storing a look-up table containing calibration data representing different values of the signals for different 
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793